Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite and vague.  What constitutes “a first positioning mechanism, a second positioning mechanism, and compound motion?”  It appears that there is one positioning system (70), thus where are these two separate positioning mechanisms?  What constitutes “compound motion?”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11046540. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention of the continuous loop and the winding drum changing the speed and movable to change a spacing of the nip, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.

Allowable Subject Matter
Claims 1-4, 6-10, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-4, 6-10, and 17-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1 and 17, including every structural element recited in the claims, especially the concept of using a winding drum and a continuous loop arranged in a certain way to control the nip and to accommodate the web material and the log by changing the speed with respect to each other to sever the web material.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
2/23/22